Title: To James Madison from Donald Fraser, 12 June 1812 (Abstract)
From: Fraser, Donald
To: Madison, James


12 June 1812, New York. Solicits JM’s benevolence to assist him with a couple of works, “The Bulwark of Truth” and “Remarks on the times,” which he has ready for the press. “A train of unfortunate events, during the last year, has deprived me of the fruits of many year’s arduous industry; having lost by Robbery & misplaced confidence … several thousand dollars; I am now unable to purchase paper. And, am, very reluctantly compelled, to solicit Some of the most respectable characters, who are inclined to patronise Literature to favour me with the loan of small Sums.… The worthy Governor Tompkins, Governor Garrey, the Hon. John Jay & some others have aided me.” Requests a loan of $25 and prays that for his “Beneficent actions” JM will be rewarded by “the unerring Ruler of the Universe … not only temporally here, but eternally hereafter.” Mentions in a postscript that he is enclosing “Certificates from the pious and worthy Bishop Moore, & others” to show he is “no imposter.”
